Case 2:15-cv-00412-JRG Document 126 Filed 01/04/21 Page 1 of 3 PageID #: 1745




                            IN THE UNITED STATES DISTRICT
                           COURT FOR THE EASTERN DISTRICT
                             OF TEXAS MARSHALL DIVISION

 INTEGRATED CLAIMS SYSTEMS, LLC,

                     Plaintiff,
                                                        DEMAND FOR JURY TRIAL
          v.


 OLD GLORY INSURANCE COMPANY                          2:15-cv-412-JRG (LEAD CASE)
 SETON HEALTH PLAN, INC.,                             2:15-cv-427-JRG

                     Defendants.

                           REPLY TO NOTICE BY OLD GLORY
                         INSURANCE COMPANY IN RESPONSE TO
                              ORDER (DOCUMENT NO. 122)

          On December 1, 2020, the Court stayed this case with respect to Plaintiff Integrated

 Claims Systems, LLC (“ICS”) and Defendant Old Glory Insurance Company (“Old Glory”) for

 thirty

 (30) days. (Document No. 122) (“Order”). At the time the Stay was entered, ICS and Old Glory

 were discussing a License only between the parties to the suit and only to the patent-in-suit.

          Counsel for ICS sent a draft License to Old Glory on December 15, 2020. Old Glory was

 informed that ICS always handles final negotiations directly. That said, the entire draft License

 only contained two terms needing any negotiation. Old Glory was also informed that the draft

 was essentially identical to the License which resolved the recently dismissed action against

 Seton Healthcare.

          Old Glory responded on December 24, 2020 with a Compromise Settlement Agreement

 (“CSA”). This CSA added Releases to seven additional patents. These additional patents name

 the same inventor as the patent-in-suit, but are unrelated to the patent-in-suit. Two of these

 unrelated patents are not even owned by Plaintiff ICS. And for the first time, Old Glory also
Case 2:15-cv-00412-JRG Document 126 Filed 01/04/21 Page 2 of 3 PageID #: 1746




 sought to expand the covered licensees. Now, Old Glory’s parent company, Heartland Security

 Insurance Group (Heartland), and apparently its at least six unrelated subsidiaries, none of which

 ICS had ever heard of, would also get a license. And these are not small entities – – for example,

 one of the subsidiary companies, Claims Administrative Services, Inc., calls itself the largest

 processor of federal Worker’s Compensation claims in the nation.

       ICS is willing to discuss licensing Heartland and its subsidiaries, but not in the dark. Since

 ICS knew nothing about these companies, not even whether they needed licenses, it asked for

 information. Old Glory responded with its 12/31 Notice, arguing beyond all evidence to the

 contrary, that there was an agreement between ICS, Old Glory and Heartland covering not only

 the patent-in-suit, but also unrelated patents, some of which are not even owned by Plaintiff ICS.

       ICS also remains willing to resolve this action against Old Glory on terms along the lines

 found acceptable by Seton.

 Dated: January 3, 2021                               KELLEY DRYE & WARREN LLP

                                                      /s/ Charles Ainsworth
                                                      John F. Ward (admitted E. D. Tex.)
                                                      Email: jward@kelleydrye.com
                                                      David G. Lindenbaum (admitted E. D. Tex.)
                                                      Email: dlindenbaum@kelleydrye.com
                                                      101 Park Avenue
                                                      New York, New York 10178
                                                      Telephone: (212) 808-7800
                                                      Facsimile: (212) 808-7897

                                                      Charles Ainsworth
                                                      State Bar No. 00783521
                                                      Email: charley@pbatyler.com
                                                      Parker, Bunt & Ainsworth, P.C.
                                                      100 E. Ferguson, Suite 1114
                                                      Tyler, Texas 75702
                                                      Phone: (903) 531-3535
                                                      Fax: (903) 533-9687

                                                      Attorneys for Plaintiff Integrated Claims
                                                      Systems, LLC
Case 2:15-cv-00412-JRG Document 126 Filed 01/04/21 Page 3 of 3 PageID #: 1747



                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented to

electronic service are being served with a copy of the foregoing via the Court’s CM/ECF system per Local

Rule CV-5(a)(3) on January 4, 2021.

                                                       /s/ Charles Ainsworth
                                                       CHARLES AINSWORTH
